DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2. The objection to the claims 13 and 14 made in the previous office action has been withdrawn due to the claims being cancelled.
Allowable Subject Matter
3. Claims [1-2, 4, 6-8 and 10-12] are  allowed.
4. The following is an examiner’s statement of reasons for allowance: 
Re Claim [1]  none of the prior art on the record either alone or in combination teaches or reasonably suggests: A method for external fish parasite monitoring in aquaculture, comprising the steps of: wherein an electronic image processing system (78) is used for detecting fish (72, 74) in an image captured by the camera (52) and for detecting external fish parasite at a given location within a silhouette of the detected fish; further comprising the step of training a neural network to detect the external fish parasite and using the trained neural network in the electronic image processing system (78). In conjunction with the other limitation of the claim.

Claims 2,4 and 6-7 are allowed due to their direct or indirect dependency on claim 1. 

Re Claim [8]  none of the prior art on the record either alone or in combination teaches or reasonably suggests: a system for external fish parasite monitoring in aquaculture, comprising: an electronic image processing system (78) for detecting fish (72, 74) in an image captured by the camera (52) and for detecting external fish parasite at a given location within a silhouette of the detected fish; - wherein the electronic image processing system uses a trained a neural network to detect the external fish parasite; in conjunction with the other limitation of the claim.
Claims 10-12 are allowed due to their direct or indirect dependency on claim 8.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5. Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED A BERHAN whose telephone number is (571)270-5094. The examiner can normally be reached 9:00Am-5:00pm (MAX- Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
6. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED A BERHAN/Primary Examiner, Art Unit 2698